Case 1:18-cr-00351-DKC Document 29-1 Filed 05/13/19 Page 1 of 2

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

Charles Mario BROWN, Sr., age 48, is a resident of Baltimore, Maryland and operated a
bail bonds business. Between approximately November 2, 2016, and December 9, 2016,
BROWN and L.Y. operated a prostitution business involving one juvenile female (“Victim §”)
and at least four adult females, each of whom performed commercial sex acts in the Baltimore
Metropolitan Area of Maryland. In furtherance of the prostitution business, BROWN and L.Y,
conspired and agreed to recruit Victim | to engage in commercial sex acts, and to harbor,
transport, and advertise her for that purpose between December 5 and December 9, 2016.
During this period of time, Victim | was 16 years old, and BROWN had several reasonable
opportunities to observe her.

BROWN and L.Y. used a sport utility vehicle displaying a sign for BROWN’s bail bonds
business in order to transport Victim | and several adult females to “outcalls,” commercial sex
dates occurring at locations determined by the sex customer. BROWN and L.Y. conspired and
agreed to provide cell phones to Victim | and the adult females and to post prostitution
advertisements for them on Backpage.com, which listed phane numbers to cell phones provided
by BROWN and L.Y. They also conspired and agreed to take photographs of Victim | and the
adult females in sexually suggestive poses for use in the prostitution ads. They also conspired
and agreed to collect proceeds of the commercial sex acts fram Victim | and the adult females.

Victim | met BROWN and L.Y. after running away from home in November 2016, while
walking in Baltimore, Maryland. BROWN and L.Y. directed Victim 1 to meet with sex
customers who called or sent text messages in response to her ads and gave her instructions on
how to communicate with sex customers. BROWN and L.Y. agreed to provide Victim | a place
to stay in exchange for money she earned through commercial sex acts. They also provided
Victim 1 with food and bought her lingerie that she wore in photos taken for prostitution ads.
BROWN drove Victim 1 to outcalls, where Victim 1 engaged in commercial sex acts and
collected payment. BROWN and L.Y. directed Victim | to give them at least some of the
proceeds from her commercial sex acts, and she did so.

During one outcall, Victim I*s was injured when a sex customer cut her hand with a
knife. BROWN sought the advice of a neighbor to treat Victim I’s hand. After this incident,
BROWN continued to harbor Victim | for exploitation in the prostitution business and to
transport her to outcalls.

On December 9, 2016, working in an undercover capacity, Harford County Sheriff's
Office detective contacted a phone number found in the cell phone of a deceased male sex
customer A.G. (A.G. suffered a heroin overdose tn a hotel room in Edgewood, Maryland in the
Case 1:18-cr-00351-DKC Document 29-1 Filed 05/13/19 Page 2 of 2

presence of an adult female who worked in the prostitution business of BROWN and L.Y.; A.G.
died from the overdose.) The detective contacted the phone number in an effort to arrange an
overnight commercial sex date at a hotel in Edgewood, Maryland, and to request heroin. At
L.Y.’s request, Victim ] communicated with the detective to make arrangements for the
commercial sex date, which included taking $1,000 for the purchase of heroin after arriving at
the hotel.

BROWN and L.Y. then transported Victim | and an adult female to the hotel, and Victim
1 and the other female entered the hotel room identified by the detective. Investigators
recognized Victim | from prostitution ads posted on Backpage.com, and Victim 1 identified
herself by the name listed in those ads. The investigators then arrested BROWN and L.Y., who
were waiting in the SUV outside the hotel room, and their cell phones were seized.

Forensic examination of the cell phones revealed numerous communications between
BROWN and L.Y. in furtherance of the prostitution business. On multiple occasions, BROWN
encouraged L.Y. to contact the females to recruit and persuade them to participate in commercial
sex, and L.Y, sent BROWN photos of adult females for whom he posted prostitution ads and
informed BROWN when the females were ready for outcalls.

SO STIPULATED:

lel

Matthew J. Madd6x
Assistant United States Attorney

Chin 47. Borin Ay.

Charles Mario Brown, Sr.
Defendant

_f

Rdbecca Talbott, Esq.
Counsel for Defendant

 
